—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about April 9, 1999, which, insofar as appealed from as limited by plaintiffs brief, denied plaintiffs motion for summary judgment on his Labor Law § 240 (1) claim and granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs Labor Law § 240 (1) claim was properly dismissed because he was not, as he claimed, “altering” the building at the time of his fall from a ladder. Plaintiffs replacement of an air filter and chemical media modules on an air-purification unit was part of the routine, quarterly maintenance recommended by the manufacturer and was not performed as part of construction or renovation work. Since the unit was neither inoperable nor malfunctioning, it cannot be argued that the work was a “repair.” Thus, his activities were not encompassed within the statute (see, Jehle v Adams Hotel Assocs., 264 AD2d 354, 355; Koch v E.C.H. Holding Corp., 248 AD2d 510, 511, lv denied 92 NY2d 811). Concur — Rosenberger, J. P., Nardelli, Tom and Wallach, JJ.